Citation Nr: 1012746	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1955.  He died in May 2002.  The appellant is his widow.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.  The Veteran appealed the decision to the 
Board, and the case was referred to the Board for appellate 
review.

A hearing was held in May 2004 at the RO; the hearing was 
conducted by a local RO hearing officer.  A transcript of 
the testimony is in the claims file.

The Board remanded the claim in May 2006 so that additional 
development of the evidence.  

In an April 2007 decision, the Board denied the appellant's 
claim for DIC benefits.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a September 2008 Order, the Court 
vacated the April 2007 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' September 2008 Joint Motion for Remand (Joint 
Motion).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The appellant claims that while the Veteran was treated at 
VA clinics and hospitals in 2001 and 2002, he developed 
numerous infections which she contends contributed 
significantly to cause his death in May 2002.  She contends 
that the infections occurred because of negligence, 
carelessness, and lack of knowledge of the Veteran's 
condition.

The record on appeal contains VA clinical records, dated 
from September 1988 to May 2002.  These records show that 
the Veteran was treated on numerous occasions during this 
period for many medical conditions, including alcoholic 
encephalopathy, chronic obstructive pulmonary disease, 
degenerative joint disease, alcoholic hepatitis, 
hyperthyroidism, and hypertension.

In September 1988, the Veteran was hospitalized at the Ann 
Arbor VA medical Center (VAMC) for a right upper lobe 
collapse and mental status changes, secondary to alcoholic 
encephalopathy and Librium toxicity.  Upon discharge, the 
Veteran was given a three-week course of oral Bactrim 
therapy for bronchitis.  He thereafter developed a rash and 
temperature.  The Veteran was determined to be allergic to 
Bactrim and the medication was discontinued.  There was also 
a question of Penicillin sensitivity.  The diagnosis was 
toxic epidermal necrolysis versus erythema multiforme.

In April 2002, the Veteran was hospitalized at the Saginaw 
VAMC with atrial fibrillation and rapid ventricular rate.  
During the course of admission, he developed acute 
congestive heart failure as well a right lower lobe 
pneumonia leading to an exacerbation of his COPD and 
respiratory failure.  The Veteran initially refused to be 
intubated; however, after his family intervened, he agreed 
and the Veteran was intubated.  He was also fitted with a 
feeding tube.  As a result of diagnostic testing, the 
Veteran was found to be thyrotoxic.  His physicians 
determined that the Veteran would need radioactive ablation 
of the thyroid gland and would therefore need to be 
transferred to the Ann Arbor VAMC.  Prior to his transfer, 
the Veteran was treated for numerous conditions, including 
thryotoxicosis, atrial fibrillation with a rapid ventricular 
rate secondary to thryotoxicosis, hypertension and 
congestive heart failure, severe acute hepatic failure, 
COPD, thrombocytopenia, and respiratory failure secondary to 
right lower lobe pneumonia and COPD.  While at the Saginaw 
VAMC, the Veteran was administered Ceftriaxone empirically 
for right lower lobe infiltrate/pneumonia, although it was 
noted that cultures had been negative.

Later in April 2002, the Veteran was transferred to the Ann 
Arbor VAMC.  There it was noted that the Veteran's 
respiratory failure had required prolonged intubation and 
ventilator support, resulting in a recent staph infection.  
He was treated with Ceftaz/Levo for sepsis.  During the 
course of hospitalization, the Veteran remained critically 
ill.  He was diagnosed as having sepsis syndrome with 
multiple system organ failure.  In May 2002, the Veteran 
died.

According to his death certificate, the cause of the 
Veteran's death was pneumonia due to sepsis.  Other 
significant conditions contributing to death were 
disseminated intravascular coagulation, chronic pulmonary 
disease, liver disease, and congestive heart failure.

In June 2002, the appellant submitted an application for DIC 
benefits, pursuant to 38 U.S.C.A. § 1151.  In an October 
2002 statement, she outlined her contentions.  Specifically, 
the appellant noted that in April 2002, the Veteran was 
hospitalized at the Saginaw VAMC for treatment of his 
overactive thyroid and was put on a ventilator to stabilize 
his breathing and heart condition.  She indicated that he 
was then transferred to the Ann Arbor VAMC later that month 
to see specialists for his heart and thyroid.  However, his 
condition deteriorated shortly after he arrived due to three 
infections caused by the Veteran's various feeding and 
breathing tubes.  She indicated that the staph infection did 
not respond to five different antibiotics, and she was told 
that there was no hope for the Veteran's recovery.  The 
appellant indicated that it was her belief that carelessness 
in monitoring the Veteran's IV tubes caused all the 
infections which ended his life at an early age.

In support of her contentions, the appellant submitted two 
newspaper articles noting that sepsis, a common blood 
infection, killed more than 200,000 people annually in the 
United States.  It was noted that sepsis could come from 
bacteria that invaded the body through wounds or IV lines.  
The article noted that an international group of doctors was 
meeting to develop guidelines for treatment to prevent 
sepsis deaths.  Another article noted that many of the 
deaths from infections were caused by unsanitary facilities 
and careless by doctors and nurses.

In an October 2003 opinion, a VA physician reviewed the 
record and provided an expert opinion with respect to the 
appellant's claim.  He indicated that he had reviewed the 
Veteran's claims folder and noted that the Veteran had been 
admitted to the Saginaw VAMC with atrial fibrillation and 
rapid ventricular rate and was intubated for increasing 
respiratory distress and hypoxic respiratory failure.  He 
noted that sepsis and infections were very likely in such 
circumstances.  The Veteran had MRSA pneumonia, fungemia, 
secondary to line infection, and bacteroides bacteremia from 
an unknown source, complicated by DIC and multi-organ 
failure.  He indicated that it was his opinion that the 
procedures like intubation and central catheters, both of 
which were necessary for medical management, likely 
contributed to the Veteran's death.  However, after 
reviewing the medical records, from both Ann Arbor and 
Saginaw VAMCs, he concluded that there was no evidence of 
negligence and carelessness of medical management and VA 
care. 

In a December 2003 opinion, the VA medical expert clarified 
that the Veteran's physicians performed procedures like 
intubation and placement of central catheters because they 
were necessary for the management of the Veteran's 
respiratory distress and hypoxic respiratory failure.  He 
indicated that the infections the Veteran developed were 
known complications of these procedures, especially in 
patients with COPD.  He concluded that there was no 
negligence or carelessness of medical management and VA 
care.

As noted, the Board denied the claim in April 2007, and the 
appellant thereafter appealed the decision.  

In September 2008, the Court ordered compliance with the 
September 2008 Joint Motion.  The parties agreed that the 
Board [as part of its April 2007 decision] "neither 
discussed nor applied the standard of care to be applied in 
determining Department of Veterans (VA) fault as required by 
VA regulation.  See 38 C.F.R. § 3.3619d)(1)(i) and § 17.32.  
In addition, the Board did not ensure that the VA opinions 
upon which it relied [dated in October and December 2003] 
applied the appropriate standard of care."  See page two of 
Joint Motion.

The Joint Motion also observed that the Board "merely found 
that there was no evidence of 'carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault" of the health care provider.  Id.  In reaching 
this determination, the Board indicated that it relied on 
the October and December 2003 VA medical opinions.  However, 
the Board never stated the standard of care to be applied in 
this manner."  See pages five and six of Joint Motion.  

The Joint Motion found that "the parties agree that the 
medical opinions upon which the Board relied in denying 
Appellant's claim are inadequate to the extent that they 
were not based on the appropriate standard of care.  The 
question of whether inpatient treatment rendered to 
Appellant in April 2002 was the proximate cause of 
Appellant's demise is a medical issue that must be 
determined by a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992."  


Finally, the Joint Motion, at page seven, indicated that 
"the October and December 2003 VA examiner rendered an 
opinion as to whether VA was at fault in this matter.  These 
opinions are inadequate to the extent that they did not take 
in the appropriate standard of care upon which his opinions 
were based.  In other words, the examiner did not determine 
whether a 'reasonable health care provider' would have 
provided this type of care.  38 C.F.R. § 3.361(d)(1)(i).  
The examiner merely concluded that 'there is no negligence 
and carelessness of medical management and VA care.'"  The 
Joint Motion added that "[t]herefore, a medical opinion is 
required to complete the analysis by stating whether VA 
exercised the degree of care that would be expected of a 
reasonable health care provider.  38 U.S.C. § 5103A(d)."  
See pages seven and eight of Joint Motion.  

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if the death were service connected.  
Such is considered a qualifying death if the death was not 
the result of the veteran's willful misconduct and the death 
was caused by hospital care, medical or surgical treatment, 
or examination, and the proximate cause of the death was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has died does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2009).


Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2) (2009).  The proximate cause of death 
is the action or event that directly caused the death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d) (2009).

Showing that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused death can be 
done by one of two ways.  First, fault can be shown by 
evidence that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  
Second, fault can be shown by evidence that VA furnished the 
care without the veteran's, or in appropriate cases, the 
veteran's representative's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1)(i)-(ii) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain a medical opinion 
from a VA physician regarding the 
relationship between VA care received 
between April 2002 and the Veteran's 
death in May 2002.  The Board poses the 
following specific question to the 
reviewing physician:

Was the Veteran's death caused by 
hospital care, medical or surgical 
treatment, or examination furnished by a 
VA employee or in a VA facility between 
April 2002 and the Veteran's death in 
May 2002 and was the proximate cause of 
the death due to (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
such care, treatment, or examination; or 
(2) an event not reasonably foreseeable?

The reviewing physician is advised that 
the "proximate cause" is the action or 
event that directly caused the death, as 
distinguished from a remote contributing 
cause.

The reviewing physician is also advised 
that "carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault" may be shown 
by evidence that VA failed to exercise 
the degree of care that would be 
expected of a reasonable health care 
provider.

The examiner is specifically requested 
to address whether VA failed to exercise 
the degree of care that would be 
expected of a reasonable health care 
provider in its April 2002 inpatient 
treatment of the Veteran, and if so, 
whether such care or lack of care was a 
proximate cause of the Veteran's death:

2.  Thereafter, the appellant's claim of 
entitlement to service connection for 
DIC under 38 U.S.C.A. § 1151 should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response by the 
appellant and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to ensure due process, as well 
as to ensure compliance with the directives of the September 
2008 Joint Motion.  The Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until she is notified.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

